NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3212-17T3

MARIE ELLEN WEAVER,

         Plaintiff- Respondent,

v.

JOSEPH R. YOVANOVITCH,

     Defendant-Appellant.
_______________________________

                   Argued July 9, 2019 - Decided September 30, 3029

                   Before Judges Nugent and Accurso.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Monmouth County,
                   Docket No. FM-13-1012-13.

                   Amy Sara Cores argued the cause for appellant (Cores
                   & Associates, LLC, attorneys; Amy Sara Cores and
                   Marybeth Hershkowitz; on the briefs).

                   David W. Trombadore argued the cause for respondent
                   (Lawrence W. Luttrell, PC, attorneys; David W.
                   Trombadore, of counsel and on the brief).

PER CURIAM
      Defendant Joseph R. Yovanovitch appeals from a February 8, 2018 order

denying his request to change the permanent alimony he agreed to pay plaintiff

Marie Ellen Weaver in their 2013 marital settlement agreement to limited

duration alimony no longer than the length of their seventeen-and-a-half-year

marriage in accordance with the alimony provision of their agreement and the

2014 amendments to the alimony statute, specifically, N.J.S.A. 2A:34-23(b).

Judge Butehorn denied the motion, finding neither the marital settlement

agreement nor the 2014 amendments to the alimony statute provided defendant

grounds for relief. We agree and affirm.

      The alimony provision in the parties' marital settlement agreement

provides in pertinent part:

            2.     Husband shall pay to the Wife for her support
            and maintenance the sum of forty-eight thousand
            dollars ($48,000.00) per year every year until the
            death of the Wife, death of the Husband, remarriage of
            the Wife, or the Husband obtaining an age where he is
            entitled to full retirement benefits under social
            security, whichever event shall first occur. Alimony
            shall be subject to modification or termination upon
            the cohabitation of the Wife, said cohabitation shall
            constitute a prima facie change in circumstances, and
            shall be defined pursuant to Garlinger and Gayet.1
            Alimony is based on the following assumptions:


1
  Garlinger v. Garlinger, 137 N.J. Super. 56 (App. Div. 1975); Gayet v. Gayet,
92 N.J. 149 (1983).
                                                                      A-3212-17T3
                                      2
                   A.     The Wife being imputed gross annual
                          income of ten thousand dollars
                          ($10,000.00);

                   B.     The Husband currently earns one hundred
                          forty-five thousand dollars ($145,000.00).

                   ....

                   Both parties make this agreement with the
            knowledge that there is a proposed change to the
            alimony statute which could substantially impact the
            terms contained herein. In the event that the law
            changes then both parties reserve all rights to seek a
            review of this alimony provision as provided for under
            the terms of the new law.

      Defendant argued the language of the agreement made the 2014

amendments to the alimony statute applicable notwithstanding the

Legislature's express statement that the law "shall not be construed either to

modify the duration of alimony ordered or agreed upon or other specifically

bargained for contractual provisions that have been incorporated into: a. a final

judgment of divorce or dissolution; . . . or c. any enforceable written

agreement between the parties." L. 2014, c. 42, § 2. See Quinn v. Quinn, 225

N.J. 34, 51 n.3 (2016) (noting because the 2014 amendments were enacted

after the marital settlement agreement was executed, they did not govern and

the terms of the agreement applied).



                                                                          A-3212-17T3
                                        3
      Judge Butehorn disagreed, noting the parties agreed only that "any

review would be 'as provided for' under the new law." The judge found that as

the 2014 amendments did not provide any mechanism or authority for review

of a marital settlement agreement incorporated into a judgment of divorce

before the new law's effective date, "there is no authority under that new law

for the court to order defendant's requested outcome" of reducing the length of

the alimony term.

      The judge further found defendant was not entitled to "a trial on the

issue of alimony" because "[t]he statute does not provide a party with the right

to seek a new decision on what the initial alimony obligation should have

been." Noting courts are not free to create a new or better agreement for the

parties than the one they negotiated, Commc'ns Workers, Local 1087 v.

Monmouth Cty. Bd. of Soc. Servs., 96 N.J. 442, 452 (1984), the judge found

defendant's interpretation of the parties' agreement "would negate the overall

settlement as it would remove the entirety of an essential term [alimony]

within any matrimonial settlement agreement." Specifically, the judge found

defendant's interpretation would "necessitate a finding the parties intended to

settle their case, including the issue of alimony, yet also intended all aspects of




                                                                          A-3212-17T3
                                         4
alimony to potentially be subject of a future trial limited to the issue of

alimony."

      Finally, the judge noted the parties' agreement provides that alimony will

terminate on defendant "obtaining an age where he is entitled to full retirement

benefits under social security." Under current law, defendant will reach full

retirement age of sixty-seven in April 2032, meaning the parties agreed to a

maximum alimony term of eighteen years and five months in their marital

settlement agreement. The judge found the parties' reservation of the right "to

seek a review of [their negotiated] alimony provision as provided for under the

terms of the new law," did not entitle defendant to reduce the alimony term by

ten months under "the terms of the new law" or any reasonable interpretation

of the parties' agreement. See Dworkin v. Dworkin, 217 N.J. Super. 518, 525

(App. Div. 1987) (holding the applicant "has the threshold burden to establish

a prima facie case to obtain a hearing on a motion for relief from the terms of

an agreement").

      Defendant appeals, reprising the arguments he made to the trial court as

to the construction of the parties' agreement and, alternatively, the need for a

plenary hearing regarding the parties' "true intent" as to the provision




                                                                              A-3212-17T3
                                         5
permitting either party to seek review of the alimony provision as provided

under the terms of the new law.

      We reject those arguments as without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E). Defendant's position

reduces to the contention that the parties agreed to be bound by the substantive

provisions of the new law, but not by its procedural requirements. As no fair

reading of the parties' agreement could support such an interpretation, we

affirm, essentially for the reasons expressed by Judge Butehorn in his

thoughtful and thorough written statement of reasons accompanying the order

of February 8, 2018.

      Affirmed.




                                                                         A-3212-17T3
                                       6